Opinion by
Ekwall, J.
It was stipulated that the appraisement of merchandise and the liquidation of the entries were made in the same manner, under facts and circumstances the same in all material respects,’ as the appraisement and liquidation in The Gruen Watch Company v. United States (24 Cust. Ct. 101, C. D. 1216). In accordance with stipulation and following the cited authority the claim of the plaintiff was sustained. It was further held that a legal liquidation should be had which would form the basis for a protest in which, should it so desire, the importer may litigate any questions presented by such action under section 514, Tariff Act of 1930.